Case 19-06411-JMC-13   Doc 2   Filed 08/28/19   EOD 08/28/19 17:19:25   Pg 1 of 6
Case 19-06411-JMC-13   Doc 2   Filed 08/28/19   EOD 08/28/19 17:19:25   Pg 2 of 6
Case 19-06411-JMC-13   Doc 2   Filed 08/28/19   EOD 08/28/19 17:19:25   Pg 3 of 6
Case 19-06411-JMC-13   Doc 2   Filed 08/28/19   EOD 08/28/19 17:19:25   Pg 4 of 6
Case 19-06411-JMC-13   Doc 2   Filed 08/28/19   EOD 08/28/19 17:19:25   Pg 5 of 6




                                   /s/William Newby




                                   /s/McKenzie Newby
Case 19-06411-JMC-13   Doc 2   Filed 08/28/19   EOD 08/28/19 17:19:25   Pg 6 of 6
